437 A.2d 1100 (1981)
AMERICAN FINANCE CORPORATION
v.
John and Susan DeLONG.
No. 436-80.
Supreme Court of Vermont.
November 3, 1981.
*1101 Daniel Jerman, Vermont Legal Aid, Inc., Rutland, for defendants.
Before BARNEY, C. J., BILLINGS, HILL and UNDERWOOD, JJ., and DALEY, J. (Ret.), Specially Assigned.
PER CURIAM.
John and Susan DeLong appeal here a deficiency judgment in favor of American Finance Corporation following the finance company's repossession and resale of the DeLong automobile. The appeal is based on a claim that the company failed to establish at trial that the resale was commercially reasonable within the meaning of 9A V.S.A. § 9-504(3), and in accord with our decision in Chittenden Trust Co. v. Maryanski, 138 Vt. 240, 415 A.2d 206 (1980).
We stated in Maryanski that, with respect to deficiency judgments, the secured party has the burden of pleading and proving the commercial reasonableness of the disposition of the secured property. In this case American Finance Corporation sold, for $155.00, an automobile with a suggested listed value of $1,275.00, without presenting any evidence of factors which would explain the inordinate difference. The company failed to meet its burden of proof, and judgment must be entered for the debtors.
Judgment reversed. Judgment entered for the defendants.